Citation Nr: 1335995	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  04-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for gunshot wound of the chest, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



REMAND

The Veteran had active military service from November 1973 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran is currently incarcerated at a correctional facility in Illinois.  In June 2007, April 2008, and July 2013, the Board remanded the Veteran's claim on appeal for additional development.  The remands were to obtain a medical examination and/or an opinion concerning the Veteran's service-connected gunshot wound (GSW) of the chest.  

Most recently, in July 2013 and August 2013, attempts were made by the VA Medical Center (VAMC) in Marion, Illinois to schedule the Veteran for a VA examination at the correctional facility where he has been incarcerated.  The correctional facility reportedly did not respond to requests from the Marion VAMC to schedule the Veteran for a VA examination.  Later in August 2013, the correctional facility was reported as being in lock-down status.  Currently, following a review of the facility's website, that lock-down status appears to have been lifted.  

In October 2013, the Chicago RO received a statement from the Veteran's attorney in which a request was made for a Board videoconference hearing.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and his attorney of the date and time of the hearing.  In doing so, the RO should, to the extent possible, make arrangements with the correctional facility for the Veteran's attendance.  If attendance by the Veteran is not possible, this should be communicated to the Board and the Veteran's attorney.  (A hearing will not normally be scheduled solely for the purpose of receiving argument by the claimant's representative.  38 C.F.R. § 20.700(b) (2012).  Good cause must be shown for the representative to appear without the claimant for the sole purpose of presenting argument.  Id.  The Veteran's attorney should be made aware of the need to show good cause if she desires to appear without the Veteran.)  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

